Citation Nr: 0833361	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service connected 
left knee replacement (previously rated as torn medial 
meniscus, left knee, with degenerative changes, 
postoperative), currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This appeal was remanded by the Board in October 2006 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for a torn medical meniscus, 
left knee injury effective from May 1987.  A July 2007 VA 
Compensation and Pension Examination noted that the veteran 
had a total left knee replacement in 2005.  

Following a knee replacement (prosthesis), a 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2007).  

The medical evidence of record does not contain the date of 
the total left knee replacement surgery.  Although the 
veteran may be entitled to a 100 percent evaluation for one 
year following a total knee replacement surgery, the veteran 
must provide the date of his surgery for an increased 
evaluation under Diagnostic Code 5055.  Therefore, the Board 
finds that a remand is necessary to give the veteran an 
additional opportunity to provide the date of his surgery.  

Accordingly, the case is REMANDED for the following action:

1.	Please contact the veteran and 
specifically request the date of his total 
knee replacement surgery.  Please request 
that the veteran also provide medical 
documentation of his surgery or other 
supporting evidence from his treating 
physician regarding the date of surgery.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

